Citation Nr: 0335783	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  95-39 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(formerly 38 U.S.C.A. § 351) for seizures as a result of VA 
medical treatment rendered in 1988.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from January 1964 to August 
1964.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) San Juan, Puerto Rico Regional Office 
(RO).  This issue was remanded in March 1998 for further 
development.  The case was thereafter returned to the Board.

By decision of the Board in March 1998, the issue of 
entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
(formerly 38 U.S.C.A. § 351) for additional gastrointestinal 
disability as a result of VA surgical treatment rendered in 
May 1987 was decided, as such, this issue is no longer on 
appeal. 


REMAND

For the issue on appeal, during the pendency of this appeal, 
the Veterans Claim Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), was signed into law.  
38 U.S.C.A. § 5100 et. seq. (West 2002).  The provisions of 
the VCAA have not been provided to the veteran and the 
appellant specifically as to the issue on appeal.  Therefore, 
to fully comply with the VCAA the RO must assure that the 
provisions of this new Act are complied with, including the 
notification requirement set forth in the new law.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, the RO 
must take this opportunity to inform the appellant that 
notwithstanding any information previously provided, a full 
year is allowed to respond to a VCAA notice.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should send a letter to the 
appellant and her representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, it 
should be indicated which of the parties 
is responsible for obtaining which 
evidence.  The RO should provide notice 
that satisfies the holdings in 
Quartuccio; Paralyzed Veterans of 
America; Disabled American Veterans, 
supra, the U.S. Code provisions and any 
other applicable legal precedents.

2.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, the appellant and her representative 
should be furnished an appropriate 
supplemental statement of the case.  The 
SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The appellant and her 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




